DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action considers the claims submitted with the preliminary amendment filed 11 August 2022.  Claims 1, 3, 6, 8 – 17, 19, 20, 25, and 26 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6, 8 – 17, 19, 20, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 is directed to a composite element having a feature wherein a polyurethane formulation is obtained from polyether polyol such that a mixture of a “polyether polyol (b1) is present in the mixture at 50% by weight to 95% by weight and [a] polyether polyol (b2) is present in the mixture with 50% by weight to 95% by weight”.  See, in particular, ll. 19 – 21 of the claim.  The metes and bounds of claim 1 are unclear since the percentages for the polyether polyols (b1) and (b2) are 100% or more by weight of the mixture.  While the context at the lower endpoints of the recited ranges, i.e. 50% by weight for each, are trivially understood as the total contents of a mixture would be understood to add up to 100%, it is not clear as to the meaning when either or both of the polyether polyols (b1) and (b2) are present in an amount of more than 50% by weight in the mixture.  To clarify, the ranges for the weights of the polyether polyols (b1) and (b2) exceed the amounts consistent with the definition of a mixture as claimed.
	The examiner notes the instant specification describes a polyether polyol (b2) having a presence of 5% to 50% by weight in the mixture of the polyether polyols (e.g. p. 2, ll. 28 – 40).  If this is Applicant’s intention for the scope of claim 1 and its dependent claims, the examiner respectfully requests verification thereof and amendment of the claim as necessary.  For purposes of assessing the claims with respect to the prior art, the examiner considers herein claim 1 as written rather than as the specification may suggest is an appropriate interpretation.
	Regarding claims 3, 6, 8 – 17, 19, 20, 25, and 26, each of claims 3, 6, 8 – 17, 19, 20, 25, and 26 depend, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 3, 6, 8 – 17, 19, 20, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8 – 17, 19, 20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 5,778,813 A) in view of Colson (WO 2016/196258 A1).
	Regarding claim 1, Kennedy discloses a composite element (“composite panel”, e.g. one of “composite panels” 18: e.g. Fig. 4 – 13; Col. 3, l. 61, to Col. 15, l. 14) having the following layer structure: 
(i) 6 mm to 25 mm, e.g. 10 mm, of metal (a first one of “steel plates”, e.g. a first one of “inner and outer steel layers” 34, 36: e.g. Fig. 5, 8 – 11; Col. 3, l. 61, to Col. 5, l. 12; Col. 6, ll. 45 – 56; Col. 7, l. 31, to Col. 9, l. 42; Col. 12, ll. 22 – 56), 
(ii) compact polyurethane formulation (“elastomer”, e.g. “elastomer core” 38: e.g. Fig. 5, 8 – 11; Col. 3, l. 61, to Col. 5, l. 12; Col. 6, ll. 45 – 56; Col. 7, l. 31, to Col. 11, l. 63; Col. 12, ll. 22 – 56; Col. 14, l. 64, to Col. 15, l. 12), 
(iii) 6 mm to 25 mm, e.g. 10 mm, of metal (a second one of the “steel plates”, e.g. a second one of “inner and outer steel layers” 34, 36: e.g. Fig. 5, 8 – 11; Col. 3, l. 61, to Col. 5, l. 12; Col. 6, ll. 45 – 56; Col. 7, l. 31, to Col. 9, l. 42; Col. 12, ll. 22 – 56).
	Although Kennedy is not explicit as to the polyurethane formulation being obtainable by reacting (a) a compound having at least two isocyanate groups with (b) polyether polyol, optionally in the presence of (c) catalyst and/or (d) auxiliaries and/or additives, and (e) chain extenders, wherein the compound a) comprising at least two isocyanate groups has an NCO content of 20% to 50% and the polyether polyol (b) is a mixture comprising polyether polyol (b1) and polyether polyol (b2), wherein the polyether polyol (b1) has a number-average molecular weight between 3.0 x 103 g/mol and 7.0 x 103 g/mol and an average functionality of 2.2 to 2.7, the polyether polyol (b2) has a number-average molecular weight between 0.15 x 103 g/mol and 2.0 x 103 g/mol and an average functionality of 2.5 to 3.5, and wherein the polyether polyol (b1) is present in the mixture at 50% by weight to 95% by weight and the polyether polyol (b2) is present in the mixture with 50% by weight to 95% by weight, these features would have been obvious in view of Colson.  
	Colson discloses polyurethane formulations (“curable composition”: e.g. ¶¶ [0002] – [0038]) obtainable by reacting 
	(a) a compound having at least two isocyanate groups (“isocyanate component”: e.g. ¶¶ [0002], [0004] – [0009], [0021], [0024], [0026], [0027], [0031]) with 
	(b) polyether polyol (“isocyanate-reactive component”: e.g. ¶¶ [0002], [0004], [0008], [0010] – [0023], [0036]),
	optionally in the presence of 
	(c) catalyst (e.g. ¶¶ [0026], [0027]) and/or 
	(d) auxiliaries and/or additives (e.g. ¶¶ [0005], [0007], [0016], [0025] – [0033]) and 
	(e) chain extenders (e.g. ¶¶ [0016], [0026], [0028]), 
	wherein the compound a) comprising at least two isocyanate groups has an NCO content of 1% to 52% (“1 wt% to 35 wt%” for an “isocyanate-terminated prepolymer” or any of a list of suitable polyisocyanates, e.g. isomers of diphenylmethane diisocyanate, which have 34 wt% NCO, or isomers of phenylenediisocyanate, which have 52% wt NCO: e.g. ¶¶ [0005] – [0009]) and the polyether polyol (b) is a mixture comprising polyether polyol (b1) and polyether polyol (b2) (“blend” of a “second butylene oxide based polyol” and a “first butylene oxide based polyol”, respectively, which are a species of polyether polyol: e.g. ¶¶ [0002], [0004], [0008], [0010] – [0023], [0036]),
	wherein the polyether polyol (b1) has a number-average molecular weight between 1.0 x 103 g/mol and 8.0 x 103 g/mol and an average functionality of 2 to 4 (“greater than 1,000 g/mol and less than 8,000 g/mol” and “from 2 to 4”, respectively, of the “second butylene oxide based polyol”: e.g. ¶¶ [0002], [0010]), the polyether polyol (b2) has a number-average molecular weight between 0.2 x 103 g/mol and 1.0 x 103 g/mol and an average functionality of 2 to 6 (“from 200 g/mol to 1,000 g/mol” and “from 2 to 6”, respectively, of the “first butylene oxide based polyol”: e.g. ¶¶ [0002], [0010]), and 
	wherein the polyether polyol (b1) is present in the mixture at 5% by weight to 95% by weight and the polyether polyol (b2) is present in the mixture with 5% by weight to 95% by weight (e.g. ¶¶ [0002], [0010], [0021]).
	Kennedy discloses polyurethane formulations suitable for the composite element are desirably hydrophobic to prevent water absorption which could lead to rusting and assist in arresting cracks that may expose a metal layer which forms an inward part of a ship’s hull (e.g. Col. 3, l. 66, to Col. 4, l. 17; Col. 11, ll. 11 – 14; Col. 15, ll. 6 – 12).  Colson’s polyurethane formulations are hydrophobic, satisfy a need to maintain adhesive performance and mechanical properties useful to adhesives even after exposure to water, and adhere to metal substrates such as steel (e.g. ¶¶ [0002], [0035], [0036], [0050], [0051], [0062], [0063]).  Accordingly, one of ordinary skill in the art would have observed Colson’s polyurethane formulations have properties consistent with, and beneficial to, Kennedy.
	Thus, it would have been obvious to modify Kennedy’s composite element such that the polyurethane formulation is one having the features Colson discloses, the motivation being to maintain adhesive and mechanical performance of the polyurethane formulation even after exposure to water in the environment of ship construction and use.
	Additionally, Kennedy states a polyurethane formulation may be tailored in order to suit the particular needs of a composite element (e.g. Col. 10, ll. 62 – 65), and Colson discloses the effects of varying the features discussed above of a polyurethane formulation in order to obtain desirable adhesiveness and mechanical properties, especially upon exposure to water (e.g. ¶¶ [0002], [0014] – [0020], [0025] – [0033], [0035] – [0037]).  
	Furthermore, Kennedy states the respective thicknesses of the layers of metal, the layer of polyurethane formulation, and thus the overall thickness of the composite element are optimizable to suit a particular requirement in ship making based on the strength necessary therefor (e.g. Col. 9, ll. 26 – 42; Col. 11, ll. 58 – 63).  However, when sizing of the space between the layers of metal for provision of the polyurethane formulation, Kennedy states the size should be permissible to introducing the material of the polyurethane formulation in a liquid or viscous state (e.g. Col. 8, ll. 54 – 58) and to yield a layer able to transfer sheet stress to the layers of metal (e.g. Col. 11, ll. 15 – 63).  Moreover, the goal of Kennedy’s composite element is to serve as a substitute for elements of a single layer of metal having a larger thickness than both of the metal layers in a composite element (e.g. Col. 11, ll. 52 – 58; Col. 11, l. 64, to Col. 12, l. 21).  In view of these factors, one of ordinary skill in the art would have the means and motivation to determine suitable thicknesses for each of the layers.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  
	Therefore, it would have been obvious to modify the layers of metal to each have a thickness of 2 mm to 20 mm and the layer of compact polyurethane formulation to have a thickness of 10 mm to 100 mm, the motivation being to successfully manufacture a composite element with strength and stress transfer properties suitable for the purpose of ship making.
	Additionally, it would have been obvious to provide the compound a) comprising at least two isocyanate groups has an NCO content of 20% to 50% and the polyether polyol (b) is a mixture comprising polyether polyol (b1) and polyether polyol (b2), wherein the polyether polyol (b1) has a number-average molecular weight between 3.0 x 103 g/mol and 7.0 x 103 g/mol and an average functionality of 2.2 to 2.7, the polyether polyol (b2) has a number-average molecular weight between 0.15 x 103 g/mol and 2.0 x 103 g/mol and an average functionality of 2.5 to 3.5, and wherein the polyether polyol (b1) is present in the mixture at 50% by weight to 95% by weight and the polyether polyol (b2) is present in the mixture with 50% by weight to 95% by weight, the motivation being to provide a polyurethane formulation suitable for providing the adhesive and mechanical performance even after exposure to water necessary for the purpose of an adhesive between metal sheets in the environment of ship making.
	Regarding claim 3, in addition to the limitations of claim 1, the polyether polyol (b1) Colson discloses has an average functionality of 2 to 6, e.g. (e.g. ¶¶ [0002], [0010]).
	For similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1, namely to provide a polyurethane formulation suitable for providing the adhesive and mechanical performance even after exposure to water necessary for the purpose of an adhesive between metal sheets in the environment of ship making, it would have been obvious to provide the polyether polyol (b1) with an average functionality of 2.4 to 2.6.  
	Regarding claim 6, in addition to the limitations of claim 1, the polyether polyol (b2) Colson discloses has an average functionality of 2 to 4, e.g. (e.g. ¶¶ [0002], [0010]).
	For similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1, namely to provide a polyurethane formulation suitable for providing the adhesive and mechanical performance even after exposure to water necessary for the purpose of an adhesive between metal sheets in the environment of ship making, it would have been obvious to provide the polyether polyol (b2) with an average functionality of 2.9 to 3.1.  
	Regarding claim 8, in addition to the limitations of claim 1, Colson discloses weight percentages for the polyether polyols (b1) and (b2) are based on a total weight of the mixture consisting of the polyether polyol (b1) and (b2) (e.g. ¶¶ [0002], [0004], [0008], [0010] – [0023], [0036], [0038]).
	Regarding claim 9, in addition to the limitations of claim 1, Colson discloses a difference in the number-average molecular weight of the polyether polyols (b1) and (b2) is at least 0.2 x 103 g/mol, e.g. at least 0.7 x 103 g/mol (“400 g/mol to 800 g/mol, 500 g/mol to 700 g/mol, 550 g/mol to 650 g/mol, etc.” for the “first butylene oxide based polyol” as compared to “from 1,000 g/mol to 7,000 g/mol, from 1,000 g/mol to 5,000, from 1,000 g/mol to 4,000 g/mol, from 1,500 g/mol to 3,000 g/mol, from 1,750 g/mol to 2,500 g/mol, etc.” for the “second butylene oxide based polyol”: e.g. ¶ [0010]).  
	The ranges for the number-average molecular weight of the polyether polyols (b1) and (b2) describe a difference between the same which either encompasses the claimed range or overlaps/lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 10, in addition to the limitations of claim 1, as seen in the 35 U.S.C. 103 rejection of claim 1, Colson discloses a chain extender is present (e.g. ¶¶ [0016], [0026], [0028]).
	Regarding claim 11, in addition to the limitations of claim 10, Colson discloses the chain extender comprises a mixture of diols having 2 to 8 carbon atoms (“at least one chain extender” as exemplified by “1,4-butanediol, propylene glycol, dipropylene glycol, 2-ethylhexanediol, ethylene glycol, and diethylene glycol”: e.g. ¶ [0028]).
	Regarding claim 12, in addition to the limitations of claim 1, Colson discloses the compound a) having isocyanate groups comprises, e.g., the isocyanate diphenylmethane 2,4'-, 2,2'- and/or 4,4'- diisocyanate (MDI) (e.g. ¶ [0006]).  
	Regarding claim 13, in addition to the limitations of claim 1, Kennedy discloses the polyurethane formulation has a hardness of up to 80 Shore D (e.g. Col. 10, ll. 45 – 48).
	Although Kennedy is not explicit as to the Shore D hardness being measured to DIN 53505, Kennedy notes applicable ASTM standards may be used to determine whether or not a polyurethane formulation has properties suitable for the intended use of the composite element, including Shore D hardness (e.g. Col. 10, l. 37, to Col. 11, l. 14).  Even if the measuring methods between ASTM standards and DIN 53505 differ, the fact Kennedy outlines properties useful of the polyurethane formulation as an adhesive (e.g. Col. 10, ll. 7 – 56; Col. 11, ll. 1 – 63; Col. 12, ll. 25 – 28; Col. 15, ll. 6 – 12) would have provided one of ordinary skill in the art with the knowledge and motivation to determine suitable Shore D hardness.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to measure the Shore D hardness according to another standard, e.g. DIN 53505, in order to determine the hardness suitable for the intended use of the composite element.
	Regarding claim 14, Kennedy discloses a process for producing composite elements as discussed in the 35 U.S.C. 103 rejection of claim 1, wherein the polyurethane formulation is cured in contact with the metal layers (e.g. Col. 8, l. 42, to Col. 9, l. 14; Col. 9, ll. 43 – 58). 
	Colson discloses a process of using the polyurethane formulation discussed in the 35 U.S.C. 103 rejection of claim 1 wherein the process mixing (a) the compound comprising at least two isocyanate groups with (b) polyether polyol, where the polyether polyol (b) is a mixture comprising at least the constituents of polyether polyol (b1) and polyether polyol (b2), optionally in the presence of (c) catalyst and/or (d) auxiliaries and/or additives and/or (e) chain extenders and allowing a mixture of (a)-(e) to cure in contact with a substrate such as metal (e.g. ¶¶ [0003], [0034], [0035]).
	Accordingly, when using a polyurethane formulation as Colson discloses to form a composite element as discussed in the 35 U.S.C. 103 rejection of claim 1, it follows the process for forming a composite element with the combined features Kennedy and Colson suggest comprises mixing (a) the compound comprising at least two isocyanate groups with (b) polyether polyol, where the polyether polyol (b) is a mixture comprising at least the constituents of polyether polyol (b1) and polyether polyol (b2), optionally in the presence of (c) catalyst and/or (d) auxiliaries and/or additives and/or (e) chain extenders and allowing a mixture of (a)-(e) to cure in contact with the metal layers.  
	Regarding claim 15, in addition to the limitations of claim 14, Colson discloses the compound a) comprising isocyanate groups has an NCO content of 20% to 40% (“1 wt% to 35 wt%” for an “isocyanate-terminated prepolymer” or any of a list of suitable polyisocyanates, e.g. isomers of diphenylmethane diisocyanate, which have 34 wt% NCO, or isomers of phenylene diisocyanate, which have 52% wt NCO: e.g. ¶¶ [0005] – [0009]).  
	Regarding claim 16, although Kennedy and Colson do not explicitly state the mixture optionally comprising (c) catalyst, (d) auxiliaries and/or additives and/or chain extenders (e) has a viscosity of less than 6.0 x 103 mPas, measured to DIN 53019-1 at 23°C, Kennedy generally discloses a polyurethane formulation—and thus a mixture optionally comprising (c) catalyst, (d) auxiliaries and/or additives and/or chain extenders (e) when modified in view of Colson—in introduced between the metal layers when in a liquid or viscous state prior to curing (e.g. Col. 8, ll. 47 – 58).  Colson states lower viscosities facilitate mixing (e.g. ¶ [0032]).  Furthermore, one of ordinary skill in the art would have understood lower viscosities are easier to introduce in Kennedy’s method since, by definition, there is reduced resistance to flow.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the mixture to have a viscosity of less than 6.0 x 103 mPas, measured to DIN 53019-1 at 23°C in order to provide a mixture which is easy to introduce between the layers of metal.
	Regarding claim 17, in addition to the limitations of claim 16, Colson discloses the compound (a) comprising isocyanate groups is an addition product of diisocyanate and a polyol having a molecular weight of, e.g., at least 0.116 x 103 g/mol, at least 0.088 x 103, and/or 0.288 x 103 g/mol (“isocyanate terminated prepolymer” which is an addition product of diisocyanate and a polyol, e.g. a polyol derived from propylene, ethylene, and/or butylene oxide, where the molecular weight cited is the molecular weight of the respective dimers thereof, where trimers and higher polymers thereof necessarily have higher molecular weights: e.g. ¶ [0008]).
	The ranges for the molecular weight of the polyol either encompasses the claimed range or overlaps/lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 19, Kennedy discloses a method of using composite elements, the method comprising:
	incorporating the composite elements as discussed in the 35 U.S.C. 103 rejection of claim 1 into, e.g. ships (e.g. Col. 5, ll. 14 – 24, describe the “composite panels” with respect to a use in ship structures, e.g. oil tankers, thereby necessitating a method step to incorporate the same in the making of ship structures, examples of which are given at, e.g., Col. 7, l. 55, to Col. 9, l. 14).
	The modifications Colson suggests as discussed in the 35 U.S.C. 103 rejection of claim 1 similarly apply to the method Kennedy discloses.
	Regarding claim 20, Kennedy discloses, e.g., a ship comprising composite elements as discussed in the 35 U.S.C. 103 rejection of claim 1 (e.g. Fig. 4 – 13; Col. 3, l. 61, to Col. 5, l. 15).
	The modifications Colson suggests as discussed in the 35 U.S.C. 103 rejection of claim 1 similarly apply hereat.
	Regarding claim 25, in addition to the limitations of claim 9, Colson discloses the difference in the number-average molecular weight of the polyether polyols (b1) and (b2) is at least 0.2 x 103 g/mol, e.g. at least 1.1 x 103 g/mol (“400 g/mol to 800 g/mol, …550 g/mol to 650 g/mol, etc.” for the “first butylene oxide based polyol” as compared to “from 1,000 g/mol to 7,000 g/mol, …from 1,750 g/mol to 2,500 g/mol, etc.” for the “second butylene oxide based polyol”: e.g. ¶ [0010]).
	The ranges for the number-average molecular weight of the polyether polyols (b1) and (b2) describe a difference between the same which either encompasses the claimed range or overlaps/lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 26, in addition to the limitations of claim 9, Colson discloses the difference in the number-average molecular weight of the polyether polyols (b1) and (b2) is at least 0.2 x 103 g/mol, e.g. at least 1.1 x 103 g/mol (“400 g/mol to 800 g/mol, …550 g/mol to 650 g/mol, etc.” for the “first butylene oxide based polyol” as compared to “from 1,000 g/mol to 7,000 g/mol, …from 1,750 g/mol to 2,500 g/mol, etc.” for the “second butylene oxide based polyol”: e.g. ¶ [0010]).
	The ranges for the number-average molecular weight of the polyether polyols (b1) and (b2) describe a difference between the same which either encompasses the claimed range or overlaps/lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783